Title: To John Adams from James McHenry, 25 August 1797
From: McHenry, James
To: Adams, John



Sir
War Office 25. August 1797

I have the honor to inclose the last letters which I have received from and written to Brigadier General Wilkinson viz
From General Wilkinson2. July 7. 17971. July 29.1. July 30.1. 2d. August




To General WilkinsonCopies of the 21. and 25. July and 11. August.

From David Henley. one of the 1. August with its references and one from Lieut Piercy Smith Pope of the 28. June with two papers alluded to. There is also inclosed a letter addressed to Thomas Willing Esq.
I pray you to return the originals as those which arrived yesterday may require some order to be taken on them—
I have the honor to be / with the greatest respect / Your obedt Servant

James McHenry